Name: 89/628/EEC: Commission Decision of 1 December 1989 amending Decision 89/310/EEC on the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non- member countries
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  international trade;  cooperation policy
 Date Published: 1989-12-08

 Avis juridique important|31989D062889/628/EEC: Commission Decision of 1 December 1989 amending Decision 89/310/EEC on the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non- member countries Official Journal L 358 , 08/12/1989 P. 0037 - 0038*****COMMISSION DECISION of 1 December 1989 amending Decision 89/310/EEC on the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non-member countries (89/628/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), Having regard to Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas Commission Decision 89/310/EEC (4) laid down the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non-member countries; Whereas it is necessary to rectify the quantity fixed for Romania; Whereas for New Zealand these quantities were fixed provisionally without prejudice to the outcome of negotiations on the temporary adaptation of the voluntary restraint agreement; whereas agreement has been reached in these negotiations (5); whereas the quantities agreed for France and Ireland should therefore be specified; Whereas the measures provided for by this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 89/310/EEC is hereby replaced by the Annex to this Decision. Article 2 Article 2 of Decision 89/310/EEC is hereby replaced by the following: 'Article 2 The competent authorities of Ireland shall issue, up to the quantities given in the Annex hereto, import licences for 1989 for sheepmeat and goatmeat falling within CN codes 0104 10 90, 0104 20 90 and 0204, imported from the non-member country in Annex II into Ireland.' Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 275, 18. 10. 1980, p. 2. (3) OJ No L 373, 31. 12. 1987, p. 1. (4) OJ No L 126, 9. 5. 1989, p. 40. (5) OJ No L 318, 31. 10. 1989, p. 13. ANNEX 'ANNEX I Quantities referred to in Article 1 (tonnes) 1.2 // // // // Carcase weight equivalent // // // Argentina (1) // 1 210 // Australia // 806 // Austria // 0 // Bulgaria // 360 // Czechoslovakia // 0 // Hungary // 975 // Iceland // 0 // New-Zealand // 6 150 // Poland // 1 150 // Romania // 144 // Uruguay (1) // 0 // Yugoslavia // 50 // German Democratic Republic // 0 // // (1) Quantity fixed autonomously. ANNEX II Quantities referred to in Article 2 (tonnes) 1.2 // // // // Carcase weight equivalent // // // New Zealand // 450' // //